Gunter, Justice.
This is the second appearance of this case in this court. In Dutton v. Dutton, 236 Ga. 645 (225 SE2d 37) (1976), this court affirmed a contempt judgment and held that dental bills were a part of child support under the language contained in the decree of divorce.
Following that decision, and pursuant to another application for contempt, the trial judge ruled the appellant in wilful contempt for failing to make child support payments which included dental bills.
Appellant has come here for review of a part of this last contempt judgment. He does not contest the judgment insofar as it held him in contempt of court for not making *440required weekly payments for child support, but he does contest it for holding him in contempt for failure to pay dental expenses.
Submitted October 15, 1976 —
Decided March 2, 1977.
Merritt & Pruitt, Glyndon C. Pruitt, human C. Earle, for appellant.
E. h. Owens, for appellee.
Appellant argues that a modification of the original divorce judgment, such modification having been made prior to his earlier appeal to this court, had the effect of deleting from the original judgment the words: "is further ordered to pay all medical, hospital and doctor’s bills for or on behalf of the minor children upon being presented a bill for said service.”
This contention was not made in the former appeal when it could have been made, but, irrespective of that failure, the trial judge’s ruling that the modification of the initial judgment did not eliminate his obligation to pay medical, hospital and doctor’s bills, as contained in the original judgment, was correct.

Judgment affirmed.


All the Justices concur.